                                                                Amy A. Robinson, ABA No. 1205025
                                                                MILLER NASH LLP
                                                                Pier 70
                                                                2801 Alaskan Way, Ste. 300
                                                                Seattle, WA 98121
                                                                Telephone: 206.624.8300
                                                                Fax: 206.340.9599
                                                                Email: amy.robinson@millernash.com

                                                                Attorneys for Defendant


                                                                                     UNITED STATES DISTRICT COURT
                                                                                          DISTRICT OF ALASKA
                 2801 ALASKAN WAY, STE 300, SEATTLE, WA 98121




                                                                SANDRA PESCHANG,

                                                                                        Plaintiff,       Case No. _______________________
                           TELEPHONE: 206.624.8300
                              ATTORNEYS AT LAW




                                                                                                         NOTICE OF REMOVAL
MILLER NASH LP




                                                                       v.
                                   PIER 70




                                                                FRED MEYER STORES, INC.,

                                                                                        Defendant.


                                                                TO:    The Honorable Judges of the United States District Court
                                                                       for the District of Alaska

                                                                             Defendant Fred Meyer Stores, Inc., by and through its attorneys,

                                                                Miller Nash LLP, respectfully state as follows:

                                                                             1.     Defendant hereby exercises its right under 28 U.S.C. § 1441

                                                                to remove this action from the Superior Court for the State of Alaska, Third

                                                                Judicial District, in which the case is now pending as Sandra Peschang v. Fred

                                                                Meyer Stores, Inc., in Palmer, Alaska, Case No. 3PA-21-01677CI. This is a civil

                                                                action in which plaintiff Sandra Peschang alleges various common law tort and




                                                                NOTICE OF REMOVAL
                                                                Case No. __________
                                                                Page 1 of
                                                                Case      5
                                                                       3:21-cv-00171-JMK   Document 1 Filed 07/21/21 Page 1 of 5
                                                                contract claims against her former employer, Fred Meyer Stores, Inc. Although

                                                                plaintiff does not specify the total sum plaintiff seeks in damages, plaintiff seeks

                                                                lost wages (both back pay and front pay), general damages (e.g., emotional

                                                                distress), and attorney fees and costs, as well as other items of damages.

                                                                Complaint at ¶¶ 68, 73, 78. When the plaintiff does not demand a specific amount

                                                                of damages, a preponderance of the evidence standard applies in determining

                                                                whether the amount in controversy is met. Guglielmino v. McKee Foods Corp.,

                                                                506 F.3d 696, 701 (9th Cir. 2007). In measuring the amount in controversy, a
                 2801 ALASKAN WAY, STE 300, SEATTLE, WA 98121




                                                                court “must assume that the allegations of the complaint are true and assume that a
                           TELEPHONE: 206.624.8300
                              ATTORNEYS AT LAW




                                                                jury will return a verdict for the plaintiff on all claims made in the complaint.”
MILLER NASH LP

                                   PIER 70




                                                                Campbell v. Vitran Express, Inc., 471 F. App’x 646, 648 (9th Cir. 2012) (citation

                                                                omitted). It is clear that the amount in controversy in this case exceeds $75,000.

                                                                              2.     Defendant first became aware of plaintiff’s complaint on or

                                                                after July 1, 2021, when CSC Corporation accepted service of the Summons and

                                                                Complaint on behalf of defendant Fred Meyer Stores, Inc.

                                                                              3.     Plaintiff is a resident of the state of Alaska. Complaint at

                                                                ¶ 11.

                                                                              4.     Defendant Fred Meyer Stores, Inc., is an Ohio corporation

                                                                with its principal place of business in Ohio. 28 U.S.C. §1332(c)(l).

                                                                              5.     This court has jurisdiction because of diversity of citizenship

                                                                with a claim for damages that exceeds $75,000. 28 U.S.C. § 1332(a). Therefore,




                                                                NOTICE OF REMOVAL
                                                                Case No.
                                                                Page 2 of
                                                                Case      5
                                                                       3:21-cv-00171-JMK    Document 1 Filed 07/21/21 Page 2 of 5
                                                                this action may be removed to this Court pursuant to 28 U.S.C. § 1441. Defendant,

                                                                by exercising its right to remove this action, does not waive any of its objections

                                                                or defenses.

                                                                               6.    In accordance with the requirements of 28 U.S.C. § 1446, this

                                                                notice of removal is filed within 30 days of receipt of the complaint by defendant

                                                                Fred Meyer Stores, Inc.

                                                                               7.    Attached hereto as Exhibit A are true and correct copies of

                                                                the Summons and Complaint. These are the only pleadings received to date by
                 2801 ALASKAN WAY, STE 300, SEATTLE, WA 98121




                                                                defendant. Defendant will file a verified copy of all additional state court
                           TELEPHONE: 206.624.8300
                              ATTORNEYS AT LAW




                                                                pleadings, if any, within 14 business days, if ordered by the Court.
MILLER NASH LP

                                   PIER 70




                                                                               8.    Venue is proper in this district pursuant to 28 U.S.C. §1391

                                                                because plaintiff’s claims allegedly arose in Wasilla, Alaska.

                                                                               9.    Written notice of the filing of this Notice of Removal will be

                                                                promptly served upon plaintiff and filed with the clerk of court for the Superior

                                                                Court for the State of Alaska, Third Judicial District.

                                                                               WHEREFORE, defendant requests that the above-entitled action be

                                                                removed from the Superior Court of Alaska, Third Judicial District, to the United

                                                                States District Court for the District of Alaska.




                                                                NOTICE OF REMOVAL
                                                                Case No.
                                                                Page 3 of
                                                                Case      5
                                                                       3:21-cv-00171-JMK    Document 1 Filed 07/21/21 Page 3 of 5
                                                                             DATED July 21, 2021.


                                                                                                     /s/ Amy A. Robinson
                                                                                                     Amy A. Robinson, ABA No. 1205025
                                                                                                     Susan K. Stahlfeld, WSBA No. 22003
                                                                                                     Pro Hac Vice Application Pending
                                                                                                     Lane Conrad, AZBA No. 034930
                                                                                                     Pro Hac Vice Application Pending
                                                                                                     MILLER NASH LLP
                                                                                                     Pier 70
                                                                                                     2801 Alaskan Way, Ste. 300
                                                                                                     Seattle, WA 98121
                                                                                                     Telephone: 206.624.8300
                 2801 ALASKAN WAY, STE 300, SEATTLE, WA 98121




                                                                                                     Fax: 206.340.9599
                                                                                                     Email: amy.robinson@millernash.com
                           TELEPHONE: 206.624.8300




                                                                                                     Email: susan.stahlfeld@millernash.com
                              ATTORNEYS AT LAW
MILLER NASH LP




                                                                                                     Email: lane.conrad@millernash.com
                                   PIER 70




                                                                                                     Attorneys for Defendant Fred Meyer
                                                                                                     Stores, Inc.




                                                                NOTICE OF REMOVAL
                                                                Case No.
                                                                Page 4 of
                                                                Case      5
                                                                       3:21-cv-00171-JMK   Document 1 Filed 07/21/21 Page 4 of 5
                                                                                                 CERTIFICATE OF SERVICE

                                                                                   I hereby certify that on July 21, 2021, I electronically filed the

                                                                foregoing document, Notice of Removal, with the Clerk of the Court using the

                                                                CM/ECF system which will send notification of such filing to the following:


                                                                         James J. Davis, Jr., AK Bar No. 9412140           ☐ By U.S. Mail
                                                                         Goriune Dudukgian, AK Bar No. 0506051             ☐ By Federal Express
                                                                         NORTHERN JUSTICE PROJECT, LLC                     ☐ By Facsimile
                                                                         406 G Street, Suite 207                           ☐ By ABC Messenger
                                                                         Anchorage, AK 99501
                                                                                                                           ☒ By Electronic Mail
                 2801 ALASKAN WAY, STE 300, SEATTLE, WA 98121




                                                                         (907) 308-3395 (telephone)
                                                                         (866) 813-8645 (fax)                              ☐ By E-service
                                                                         Email: jdavis@njp-law.com
                           TELEPHONE: 206.624.8300




                                                                         Email: gdudukgian@njp-law.com
                              ATTORNEYS AT LAW
MILLER NASH LP

                                   PIER 70




                                                                         Attorneys for Plaintiff


                                                                                   Under the laws of the United States of America and the state of

                                                                Washington, the undersigned hereby declares, under the penalty of perjury, that

                                                                the foregoing statements are true and correct to the best of my knowledge.

                                                                                   Signed at Seattle, Washington, this 21st day of July, 2021.



                                                                                                                    /s/ Gaye Johnson
                                                                                                                    Gaye Johnson, Legal Assistant
                                                                                                                    gaye.johnson@millernash.com

                                                                4833-4926-1553.1




                                                                NOTICE OF REMOVAL
                                                                Case No.
                                                                Page 5 of
                                                                Case      5
                                                                       3:21-cv-00171-JMK         Document 1 Filed 07/21/21 Page 5 of 5
